UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA
____________________________________________________

US AIRLINE PILOTS ASSOCIATION,

                                     Plaintiff,

                      v.                                                   1:09-CV-1675
                                                                             (FJS/JMF)
PENSION BENEFIT GUARANTY CORPORATION,

                              Defendant.
____________________________________________________

APPEARANCES                                         OF COUNSEL

BINGHAM MCCUTCHEN LLP                               David J. Butler, Esq.
2020 K Street, NW                                   Thomas R. Lotterman, Esq.
Washington, D.C. 20006                              William S. D. Cravens, Esq.
Attorneys for Plaintiff

PENSION BENEFIT GUARANTY                            Joseph M. Kretteck, Esq.
CORPORATION                                         Garth D. Wilson, Esq.
1200 K Street, NW                                   Paula J. Connelly, Esq.
Suite 340
Washington, D.C. 20005
Attorneys for Defendant

SCULLIN, Senior Judge

                                            ORDER

       Currently before the Court are Plaintiff's motion for summary judgment, see Dkt. No. 57,

and Defendant's cross-motion for judgment on the pleadings or, in the alternative, for summary

judgment, see Dkt. No. 58. The Court heard oral argument in support of, and in opposition to,

these motions on March 13, 2012.

       After hearing the parties' oral arguments, the Court advised counsel that there were issues

of fact regarding whether Defendant had breached its fiduciary duties, which precluded granting
the parties the relief they sought. In addition, the Court questioned Defendant's counsel about the

current status of the new plan asset evaluation that Defendant had undertaken for all four

terminated US Airways pension plans, including the plan at issue in this case.1

          Accordingly, after considering the parties' submissions and oral arguments and the

relevant law, and for the reasons the Court stated at oral argument, the Court hereby

          ORDERS that Plaintiff's motion for summary judgment is DENIED; and the Court

further

          ORDERS that Defendant's cross-motion for judgment on the pleadings or, in the

alternative, for summary judgment is DENIED; and the Court further

          ORDERS that Defendant shall file with the Court and serve on opposing counsel a report

addressing the current status of the new plan asset evaluation on or before April 13, 2012; and

the Court further

          ORDERS that counsel shall appear for a status conference with the Court on April 18,

2012, at 10:00 a.m.; and the Court further




          1
          On February 3, 2012, Defendant's counsel notified Magistrate Judge Facciola and
Plaintiff's counsel that Defendant estimated that this new plan asset evaluation would be
completed by September 30, 2012. See Dkt. No. 76.

                                                 -2-
       ORDERS that Plaintiff's unopposed motion for an expedited hearing and consideration

of the parties' cross-motions for summary judgment is DENIED as moot.



IT IS SO ORDERED.


Dated: March 19, 2012
       Syracuse, New York




                                            -3-